If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      October 22, 2019
               Plaintiff-Appellee,

v                                                                     No. 345221
                                                                      Gladwin Circuit Court
JOHN RAY HILBERATH,                                                   LC No. 17-009216-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and BORRELLO and BOONSTRA, JJ.

BOONSTRA, J. (concurring).

        I concur fully with the majority opinion. However, in light of the fact that the sentencing
guidelines are now advisory (although still relevant to a trial court’s sentencing determination), I
write separately to state that I continue to believe it to be more accurate to refer to the challenged
sentence as an “out of guidelines sentence” because the framework for reviewing such sentences
post-People v Lockridge, 498 Mich. 358, 365; 870 NW2d 502 (2015), differs significantly from
that which existed when the sentencing guidelines were mandatory. See People v Lampe, 327
Mich. App. 104, 133-135; ___ NW2d ___ (2019) (BOONSTRA, J., concurring); see also People v
Odom, 327 Mich. App. 297, ___; ___ NW2d ___ (2019) (referring to the defendant’s sentence as
an “out-of-guidelines sentence”).



                                                              /s/ Mark T. Boonstra




                                                 -1-